PCIJ_AB_44_TreatmentPolishNationals_LNC_NA_1932-02-04_ADV_01_NA_02_FR.txt. 50

OPINION INDIVIDUELLE DE SIR CECIL HURST

J'accepte les réponses données par la Cour aux questions
que lui a posées le Conseil ;] mais je ne suis pas satisfait de
quelques-uns des motifs sur lesquels se fondent ces réponses
et, par suite, je préfère expliquer mon propre point de vue.

I.

Je suis d’accord pour admettre que l’article 104 (5) du Traité
de Versailles jest de caractère purement négatif, en ce sens
qu’il n’établit aucun terme de comparaison pour l’application
de la défense de discrimination. Ce qui est interdit, c’est
toute discrimination, c’est-à-dire toute mesure ou tout acte qui
placerait les Polonais (qu’il s’agisse de personnes de nationalité,
d’origine ou de langue polonaise) dans une situation inférieure
à celle de toutes les autres catégories de personnes à Dantzig
quelles qu’elles soient.

“Je ne partage pas l'opinion énoncée à la page 29 de l'avis,
selon laquelle, d’après la thèse polonaise, cette disposition
interdit toute discrimination au préjudice des Polonais, par
comparaison avec les ressortissants dantzikois d’origine allemande,
et selon laquelle, à la page 29, cette thèse ajoute un élément
très important, c’est-à-dire un terme de comparaison, ce qui
n’est pas justifié par le texte. La thèse polonaise, telle qu’elle
est énoncée à la page 23 du mémoire polonais, est la
suivante :

« Les mots «aucune discrimination » confèrent à cette
stipulation la portée la plus générale et la plus absolue;
ils indiquent que l'interdiction du traitement différentiel …
embrasse indistinctement tous les domaines et tous les cas
possibles. »

Il est difficile de voir en quoi ceci diffère du point de vue
adopté par la Cour dans son avis. Il est vrai que le Gouver-
nement polonais, dans ses notes et exposés, a allégué à plu-
sieurs reprises que la clause dont il s’agit interdit la discri-
mination par comparaison avec les ressortissants de Dantzig

50
SI OPINION INDIVIDUELLE DE SIR CECIL HURST

qui ne sont pas Polonais; mais c’est parce que la Ville libre
a prétendu que, seul, le traitement discriminatoire au préjudice
des ressortissants polonais, par comparaison avec les autres
étrangers, était interdit. La Pologne a donc fait valoir, avec
une insistance égale, que l'interdiction comprenait la discri-
mination par comparaison avec les ressortissants de Dantzig.

Il est vrai que, dans bién des cas, l’absence de discrimi-
nation aura pour conséquence le traitement national ou l’éga-
lité de traitement. Mais ceci n’arrivera pas dans tous les cas.
Ce résultat ne se produira que dans le domaine auquel
s'applique le mot « traitement ». Egalité de traitement n'implique
pas égalité de statut. Même là où l'égalité de traitement
existerait, cela ne voudrait pas dire que toute différence
serait supprimée à Dantzig entre les ressortissants polonais
et les ressortissants dantzikois.

La stipulation que la Cour doit interpréter énonce une
défense de discrimination; c’est tout ce que la Pologne est
fondée à prétendre en vertu de l’article 104 (5) du Traité de
Versailles et de l’article 33 (x), deuxième phrase, de la Conven-
tion de Paris. Elle a le droit de revendiquer cette défense de
discrimination, que celle-ci aboutisse ou non à l'égalité de
traitement. Si, en fait, — et l'existence d’une discrimination
est une question de fait, — il n’y a pas de discrimination,
la Pologne ne peut, en vertu des traités précités, réclamer le
traitement égal. Si, en fait, Vabsence de discrimination abou-
tit à un traitement égal, celui-ci sera ce que la Pologne est
fondée à revendiquer pour ses ressortissants ; mais la base de
sa revendication sera qu’une inégalité dont elle se plaint est
la conséquence d’une discrimination.

Une ‘attention trop grande a été consacrée, dans les plai-
doiries et exposés, aux notes des 5 et 6 novembre 1920 échan-
gées entre la délégation dantzikoise et la Conférence des Ambas-
sadeurs. Il semble que, lorsque les termes de l’article 33 de
la Convention de Paris furent connus à Dantzig, ils portèrent,
dans l’Assemblée constituante, certaines personnes mal infor-
mées à suggérer l’idée .que l'effet de cet article serait de con-
férer aux ressortissants. polonais à Dantzig des droits politiques
dans la Ville libre, et la délégation dantzikoise demanda à la
Conférence des Ambassadeurs si ce point de vue était correct ;
la Conférence des Ambassadeurs répondit fort justement qu'il ne

51
52 OPINION INDIVIDUELLE DE SIR CECIL HURST

l'était pas. L’on ne saisit pas pourquoi, d’un côté, l’on estime qu’en
posant la question, la délégation dantzikoise doit avoir abordé
le sujet en partant du point de vue que légalité de droits
devait exister à tous autres égards, et, d’un autre côté,
l’on suppose que le fait, pour la Pologne, d'accepter la déci-
sion selon laquelle ses ressortissants à Dantzig ne pouvaient
prétendre aux droits politiques, devrait vicier sa revendication
tout entière. Les deux conclusions me semblent également mal
fondées. Les droits politiques — par exemple, le droit de vote
et l’éligibilité — sont des droits normalement réservés aux
nationaux et, par conséquent, réservés aux nationaux à Dantzig.
L'absence de discrimination à Dantzig au préjudice des
Polonais — même si elle conduit dans bien des cas, peut-
être dans la plupart des cas, à l'égalité de traitement — ne
peut transformer en ressortissants dantzikois ceux des Polo-
nais qui sont étrangers. |

‘Le point important est que la discrimination au préjudice
des ressortissants polonais qui est interdite par l’article 104.
(5) du Traité de Versailles et l’article 33 (x) de la Convention
de Paris inclut la discrimination à leur préjudice par. compa-
raison avec les ressortissants de Dantzig et ne se limite pas à
la discrimination à leur préjudice par comparaison avec les.
autres étrangers. En conséquence, là où l'absence de discrimi-
nation aboutit à l'égalité de traitement, il s’agit de l'égalité
entre les ressortissants polonais et les ressortissants dantzikois,
et non pas seulement entre les ressortissants polonais et.
d’autres étrangers.

IT.

. Dans la seconde des questions sur lesquelles son avis est
sollicité, la Cour est invitée à dire quelle est l'interprétation
éxacte de l’article 104 (5) du Traité de Versailles et de J’arti-
cle 33 (x} de la Convention de Paris. Comme c’est la question
du traitement des nationaux polonais et autres personnes
d'origine et de langue polonaise à Dantzig qui a donné
naissance au présent différénd, j'aurais cru moi-même que ce
que désirait le Conseil, c'était une interprétation de la phrase
qui figure au n° 5 de l’article ro4 ét qui est reproduite dans

x

l’article 33 de la Convention de Paris: « pourvoir à ce qu’au-

=

52
53 OPINION INDIVIDUELLE DE SIR CECIL HURST

cune discrimination soit faite dans la Ville libre de Dantzig
au préjudice des nationaux polonais et autres personnes
d'origine ou de langue polonaise ». Cependant, l'avis de la
Cour traite également du sens et de l'effet de la phrase intro-
ductive placée au début de l’article 104 et qui prévoit la
négociation, par les Principales Puissances alliées, de la Con-
vention ultérieurement conclue à Paris, le g novembre, et
aussi du point de savoir dans quelle mesure l’article 104 (5)
du Traité de Versailles, indépendamment de l’article 33 de la
Convention de Paris, lie la Ville libre.

Comme l'avis de la Cour arrive à la conclusion que c’est
par la reproduction, dans l’article 33 de la Convention de
Paris, de l’article 104 (5) du Traité de Versailles que cet
article est rendu obligatoire pour la Ville libre, je me demande
si les passages antérieurs de l'avis qui traitent des questions
mentionnées dans le paragraphe précédent sont essentiels ;
mais je me sens tenu de m’y référer, ;parce que je ne :crois
pas pouvoir accepter dans leur intégrité les déclarations qui
s’y trouvent énoncées.

Il est dit dans l’avis que les objets de la convention pro-
jetée, qui sont énoncés dans l’article 104, constituent simple-
ment des principes généraux, et que ces objets devaient être
délimités d’une façon plus précise dans une future convention.
Cette conclusion est en partie déduite du fait que, le 5 mai
1920, la Conférence des Ambassadeurs a mentionné les arti-
cles 102 à 107 du traité comme exposant « les grandes lignes »
du régime à Dantzig et, en partie, du fait que l’article 104
contient un mandat conféré par les signataires du traité et
accepté par les Principales Puissances alliées et. associées
de négocier une convention en vue des objets exposés dans
ledit article.

Il est clair que la phrase introductive de l’article 104 exclut
tout doute quant au droit et au devoir, pour les Principales
Puissances alliées et associées, de négocier les termes de
la convention projetée entre Dantzig et la Pologne ; mais l’arti-
cle 104 du Traité de Versailles a une portée bien plus
grande que ne le suggère l'avis de la Cour.

La souveraineté sur le territoire de Dantzig a été cédée par
l'Allemagne, dans le Traité de Versailles, aux Principales
Puissances alliées et associées. Ce sont elles qui, par l’article 102,

"53
54 OPINION INDIVIDUELLE DE SIR CECIL HURST

convinrent d’ériger Dantzig en Ville libre sous la protection
de la Société des Nations et avec une Constitution garantie
par celle-ci (art. 103). Aux termes de l'article 104, une
convention, avec certains objets spécifiés, à conclure entre la
Pologne et Dantzig devait entrer en vigueur au moment où
la Ville libre commencerait d'exister, et les Principales Puis-
sances alliées et associées se sont engagées à négocier les
termes de cette convention. L'engagement pris par les Princi-
pales Puissances alliées et associées n’est pas un mandat, dans
aucune des acceptions ordinaires de ce terme. Les Puissances
n’ont nullement reçu d’une autorité supérieure la mission de
négocier une convention. Ce que font les articles 102, 103 et
104, c’est énoncer les termes et conditions auxquels Dantzig
devait être créée par les nouveaux souverains du territoire.
L'une de ces conditions était qu’au moment où la Ville libre
commencerait d'exister, elle serait soumise à certaines garanties
en faveur de la Pologne, garanties à insérer dans un traité.
En conséquence, l’une des conditions de l'existence de la Ville
libre est, pour celle-ci, d’être soumise à ces stipulations conven-
tionnelles.

Lorsque les Principales Puissances alliées et associées, par
les actes qu’elles signèrent le 27 octobre, constituèrent la Ville
libre de Dantzig « dans les termes et conditions prévus par
ledit traité », et lorsque la Ville libre accepta les dispositions
de cet acte, le résultat fut que la’ Ville libre, par ses repré-
sentants, donna son assentiment a la création de la Ville libre,
dans les conditions énoncées, y compris celle qui prévoyait la
conclusion d’une convention réalisant les objets spécifiés dans
l’article ro4.

L’article 104 n’est donc pas simplement une disposition tran-
sitoire ou éphémère qui a cessé d’exister lorsque la nouvelle
convention a été conclue. Il est bien plus. que cela. Ses para-
graphes, ainsi qu'ils ont été caractérisés par le vicomte Ishii
dans son rapport du 17 novembre 1920, constituent « les restric-
tions dans lV’indépendance politique de la Ville libre de Dantzig
qui découlent du Traité de paix de Versailles ».

Il n’est pas douteux qu’entre la Pologne et Dantzig, c’est a
la Convention de Paris que les Parties feraient appel en
premier lieu pour fonder leurs droits. Mais il est également
clair que les paragraphes de l’article 104, y compris le n° 5,

54
55 OPINION INDIVIDUELLE DE SIR CECIL HURST

étaient destinés à demeurer en vigueur. L’on ne saurait trou-
ver de ceci une preuve plus claire que la Constitution de
Dantzig elle-même qui, dans les matières où la Pologne
devait jouir de certains droits et attributions — tels que la
conduite des affaires extérieures de la Ville libre —, se réfère,
non à la Convention de Paris, mais au Traité de Versailles ;
voir, par exemple, l’article 41, où il est dit: -« Le Sénat repré-
sente la Ville libre de Dantzig pour autant que cela n’est
pas contraire aux stipulations assurant la conduite des affaires
étrangères de la Ville libre de Dantzig par le Gouvernement
polonais, en conformité avec l’article 104, paragraphe 6, du
Traité de paix de Versailles. »

L'avis de la Cour se réfère à un rapport adopté, le 7 juillet
1923, par le Conseil de la Société, sur les relations entre le
Traité de Versailles et la Convention de Paris; mais l'extrait
cité est parfaitement conciliable avec ce qui est dit ci-dessus.
Le contenu de ce rapport et son adoption étaient l’aboutisse-
ment d’un différend dans lequel la Pologne soutenait qu'elle
pouvait ignorer la Convention de Paris, dans le cas où il y
avait divergence entre cette convention et le Traité de Versailles
(voir Journal officiel, numéro d'août 1923, p. 884, 4 juillet).
C'était là une opinion que, naturellement, le Conseil n'était
pas disposé: à faire sienne.

Le rapport du vicomte Ishii, visé ci-dessus, montre que le
Conseil de la Société des Nations, en recherchant s’il devait
placer la Constitution de Dantzig ‘sous la garantie de la Société,
estima que la Ville libre était liée par le Traité dé Versailles.
Le rapport mentionne la fnécessité d’assurer a Dantzig « un
gouvernement qui fonctionnera conformément aux principes
d’après lesquels la Ville libre a été constituée et aux obligations
qui lui ont été imposées par le Traité de paix de Versailles ».

Tl est également clair que le Conseil détermina son attitude
à l'égard de la Constitution en partant du principe que, pouf
la Pologne également, la partie pertinente du Traité de Ver-
sailles demeurait en vigueur. C’est ce que montre l'alinéa du
rapport qui précède, lorsqu'il dit que la Ville libre doit respec-
ter intégralement, « cela va de soi, ‘les stipulations du Traité
de Versailles et les droits que ce traité confère à la Pologne ».

55
56 OPINION INDIVIDUELLE DE SIR CECIL HURST

Il m’a paru nécessaire d'exprimer mon opinion sur ce point
à cause de l'importance ‘de la question, bien que la phrase qui
figure a la page 33 de l’avis de la Cour: « La conclusion de la
convention n’enléve rien à la valeur juridique de l’article 104
du traité en tant qu’expression authentique du mandat conféré
aux Principales Puissances alliées et associées et des objets de
la convention; à ce point de vue et dans cette mesure, l’article
est opposable à la Ville libre », me fasse sentir que mon opi-

nion ne diffère à aucun égard essentiel de celle qu’énonce
l’avis de la Cour.

Il me semble improbable que le Conseil de la Société des
Nations, lorsqu'il a demandé à la Cour un avis sur Vinter-
prétation de l’article 104 (5), ait eu dans l’esprit plus que les
termes du n° 5 lui-même, ceux-ci étant les mots qui sont
répétés dans l’article 33 de la Convention de Paris et auxquels
est ajoutée la phrase: « conformément à l’article 104, para-
graphe 5, du Traité de Versailles » Certainement, dans
Particle 33, les mots « l’article 104, paragraphe 5 » ne peuvent
viser le soi-disant « mandat » des Puissances, car l’article
n'aurait point de sens s’il signifiait « pourvoir à ce qu'aucune
discrimination .... conformément au mandat conféré aux Puis-
sances de négocier un traité ayant pour objet de.... » Ceci
me confirme dans mon opinion que la question du rapport
entre le Traité de Versailles et la Convention de Paris est
sans pertinence pour l'interprétation du paragraphe 5 de
l’article 104 du Traité de Versailles et de l’article 33 de la
Convention de Paris.

il.

Pour ce qui est de l'interprétation de l’article 33 de la
Convention de Paris, l’avis de la Cour arrive (p. 40) à la
conclusion que cet article énonce deux engagements. Sur ce
point, je suis d’accord. Mais, lorsque l’on divise l’article de
maniére a distinguer les deux engagements, le texte devient si
clair qu’un renvoi aux travaux préparatoires de la conven-
tion ne semble guére se justifier.

Le premier engagement souscrit par la Ville libre est d’appli-
quer aux « minorités » à Dantzig des dispositions semblables

56
57 OPINION INDIVIDUELLE DE SIR CECIL HURST

à celles qui sont appliquées en Pologne en vertu du chapitre
premier du Traité des Minorités de 1919. Le seul doute ici
porte sur le point de savoir si cet engagement oblige la Ville
libre à assurer aux nationaux polonais, aussi bien qu’au reste
des habitants, la protection pleine et entière de leur vie et de
leur liberté ainsi que le libre exercice de leur religion que
prévoit l’article 2. Le doute naît de la question de savoir si
le mot « minorités » comprend les étrangers. Comme la Consti-
tution de Dantzig assure à tous les habitants des droits plus
étendus que ceux que prévoit l’article 2, et comme il est
reconnu que la garantie de la Constitution par la Société des
Nations implique que la vie constitutionnelle de Dantzig doit
toujours se conformer aux termes de la Constitution, la ques-
tion de savoir si la Pologne est fondée à revendiquer pour ses
nationaux à Dantzig le bénéfice de l’article 2 est purement
d'intérêt théorique.

Le second engagement contenu dans l'article 33 est une
répétition, avec certaines variantes sans importance, du prin-
cipe énoncé dans le paragraphe 5 de l’article 104 du Traité
de Versailles. Le résultat. est que la phrase contient une
réaffirmation du principe de non-discrimination, mais avec
la différence que.cette défense devient maintenant une obli-
gation. conventionnelle directe de la Ville libre et n’est fpas
simplement une condition d’existence de Dantzig, résultant de
l'établissement de la ‘Ville libre aux termes et conditions
énoncés dans le Traité de Versailles.

Les différences de rédaction entre la phrase de l’article 33,
concernant la non-discrimination, et le texte du paragraphe 5
de l’article 104 sont sans importance. Pour ce qui est des
devoirs de la Ville libre, les obligations, en vertu de la con-
vention, sont les mêmes qu'en vertu du traité, et ni plus,
ni moins. Encore une fois, en tant que l'absence de discri-
mination ‘aboutit à l'égalité de traitement, la Pologne est
fondée à revendiquer cette égalité à Dantzig pour ses ressor-
tissants, ainsi que pour les personnes d’origine ou de langue
polonaise ; mais l'existence d’une discrimination — fait qui
est à prouver — doit être la base de la revendication.

Ainsi que je l'ai dit ci-dessus, le texte de l’article 33 me
paraît si clair que j'hésiterais à me référer aux travaux
préparatoires ; mais l’histoire de cet article présente de l'intérêt

57
58 OPINION INDIVIDUELLE DE SIR CECIL HURST

Tl est un fait qui, pour moi, offre une importance consi-
dérable, mais qui n’est pas mentionné dans les passages où
l'avis de la Cour traite de la rédaction de cet article; on
n’en trouve mention que dans une autre partie de l'avis,

Aicsi que Vexpose l'avis de la Cour, lorsque la Conférence
des Ambassadeurs élabora le texte de la Convention de Paris,
elle avait devant elle des projets, établis par les deux délé-
gations, et qui traitaient des questions visées par l’article 104 (5)
du Traité de Versailles. Le projet élaboré par la Conférence
ne tint guére compte des projets qu’avaient soumis les deux
délégations. L’article 30, tel qu'il figure dans les projets de
la Conférence datés des 16 et 20 octobre, se contentait, pour
les Polonais à Dantzig, de leur accorder le bénéfice du
chapitre premier du Traité des Minorités de rorg. La lettre du
20 octobre et le texte de l’article lui-même montrent, en outre,
clairement que, dans la pensée de la Conférence des Ambassa-
deurs, c'était Ja tout ce qui était nécessaire pour donner
effet à l’article 104 (5) du Traité de Versailles. Ce que n’éta-
blit pas clairement l'avis de la Cour, c’est que la Pologne
refusa d’accepter ce projet. Son refus n’est mentionné qu’inci-
demment à la page 15. La Pologne proposa et obtint des
amendements, et l’un de ceux-ci présentait de l'importance :
c'était la suppression des mots « à l'effet de » entre les deux
phrases dont se composait le projet de paragraphe. L'effet
de cette suppression fut de transformer la partie par laquelle
se terminait le paragraphe en un engagement positif, au lieu
d’une simple explication de la première partie. Il ne peut y
avoir rien eu de caché quant à cette modification, puisque,
dans le projet que présenta la délégation de Dantzig dans sa
note du 5 novembre, le mot « et » apparaît entre les deux
phrases, et ceci fait ressortir plus clairement, dans le texte
de l’article 33 tel qu'il fut signé, la transformation du projet
d’alinéa en deux engagements séparés.

Il est concevable que, dans la hâte et la presse des négo-
ciations 4 Paris, l’on se soit insuffisamment rendu compte de
Vimportance de la modification. A Genéve, elle fut 4 juste titre
considérée comme un changement qui n'affectait point la
Société (cf. le rapport du vicomte Ishii). Mais le texte fut, en
fait, amendé, et c’est le texte tel qu'il a été amendé que la

x

Cour est invitée 4 interpréter et que le Haut-Commissaire doit
58
59 | OPINION INDIVIDUELLE DE SIR CECIL HURST

appliquer pour trancher les différends entre Dantzig et la
Pologne. L'effet de cette modification est que la Pologne est
fondée à revendiquer vis-à-vis de Dantzig, en vertu de l’article 33,
tous les droits que lui assure l’article 104 (5) du Traité de
Versailles.

(Signé) CECIL J. B. Hurst.

59:
